Citation Nr: 0703917	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with anxiety reaction, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDING OF FACT

The veteran's PTSD with anxiety reaction does not cause 
occupational and social impairment with reduced reliability 
and productivity or deficiencies in most areas, and does not 
cause total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
with anxiety reaction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9400-9411 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Service connection was originally granted for anxiety 
reaction with a 30 percent evaluation pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9400, effective October 4, 1979.  
See January 1980 rating decision.  The veteran submitted a 
claim for entitlement to service connection for PTSD in 
December 2002; in a February 2003 rating decision, the RO 
continued the 30 percent evaluation and re-characterized the 
disability as PTSD with anxiety reaction under Diagnostic 
Codes 9400-9411.  The veteran subsequently filed a claim for 
increased rating and this appeal ensues from the May 2004 
rating decision that continued the 30 percent evaluation.  He 
contends that his condition has worsened in that he has more 
difficulty in day-to-day functioning and suffers short-term 
memory loss.  See June 2004 notice of disagreement (NOD); May 
2005 VA Form 9.  

Ratings in excess of 30 percent for PTSD with anxiety 
reaction require occupational and social impairment with 
reduced reliability and productivity (50 percent); 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood (70 percent); or total occupational and 
social impairment (100 percent).  See 38 C.F.R. § 4.130, 
General Rating Formula for Mental Disorders (2006).  

An August 2003 psychological report from W.W. Skinner, Ed.D. 
and S.T. Skinner, M.A., Ed.S. reports that the veteran was 
seen due to difficulties at the workplace and in daily 
functioning.  They reported that serious emotional 
difficulties such as nightmares have resulted from the 
veteran's combat experiences.  They also reported that the 
veteran has difficulty sleeping.  The veteran indicated that 
he was divorced and living with his daughter, a relationship 
he seems to enjoy and a situation with which he appeared to 
be content.  The veteran was informally dressed wearing 
camouflage fatigues.  He displayed no specific tics or 
mannerisms and he was cooperative throughout the interview 
and testing process.  His speech was within normal limits, 
but his mood and affect showed many of the symptoms of major 
depressive disorder, recurrent.  The veteran described 
feelings of emptiness and worthlessness and displayed an 
aggravated anxiety.  He reported thoughts of death and dying, 
but nothing specific such as suicide.  The veteran had no 
perceptual abnormalities such as delusions or hallucinations, 
was oriented to time, place, person and situation, and had 
fair memory for remote, recent and immediate events.  The 
veteran was diagnosed with PTSD and major depressive 
disorder, recurrent, with psychotic features.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned and 
it was reported that the veteran functioned at this level in 
terms of daily functioning but may function as low as 40 in 
terms of mental and emotional difficulties.  The report 
indicated that the veteran was having many problems with day-
to-day functioning and with sleeping.  It was indicated that 
the veteran was having some problems in the workplace and 
that it would be a matter of time until he would have to 
leave the work force as a result of his mental and emotional 
problems.  The report also indicated that the veteran has 
memory problems, some difficulty with concentration, and 
problems shifting from one function to the other at work.  
The report stated that the veteran's condition would last for 
at least another year, if not for the rest of his life.  

The veteran underwent a VA compensation and pension (C&P) 
review examination for PTSD in April 2004, at which time he 
complained of nightmares, withdrawing from people, not having 
many friends, and his dislike of socializing.  The veteran 
reported having a good relationship with his son and sisters 
despite the fact that he does not see them often.  He 
reported an emotionally close relationship with his daughter, 
with whom he lives, reported enjoying spending time with two 
close friends, and denied any problems with neighbors or the 
general public.  

The veteran was clean and neat in his appearance and was 
appropriately dressed.  His eye contact was good, he was 
congenial and cooperative in attitude, and his rapport was 
good.  The veteran was alert and oriented times four with 
logical and relevant thinking.  Speech had a heavy Hispanic 
accent but was understandable with effort and was productive 
with normal rate and rhythm.  Long-term memory was intact but 
short-term memory and concentration were mildly impaired.  
Abstract reasoning ability was fairly good and the veteran 
denied delusional ideation and hallucinatory experience.  
Affect was constrained and mood was generally even, but an 
underlying depression broke through with tearfulness when he 
described his in-service traumatic experiences.  At these 
times, the veteran stopped talking momentarily and was 
successful in suppressing his emotions and regaining his 
composure with minimal assistance from the examiner.  The 
veteran indicated that he controls his depression with 
medication, by pouring himself into his work, and by staying 
busy at home.  He reported getting anxious at times, but does 
not have any panic anxiety.  The veteran reported nightly 
initial and terminal insomnia with multiple awakenings in 
between.  He indicated that he feels useful and worthwhile 
and related that he no longer feels guilty about failing to 
rescue a wounded buddy.  The veteran denied suicidal ideation 
and history of attempt, and also denied homicidal ideation.  
The examiner reported that while the veteran continues to 
experience psychological distress most days and nights, he 
has been able to structure his occupational activities and 
social relationships in such a manner that allows him to 
function adequately on the job.  The examiner further noted 
that the veteran's degree of occupational and social 
impairment was judged to be mild to moderate.  A GAF score of 
60 was assigned.  

The evidence of record does not support the assignment of a 
rating in excess of 30 percent for PTSD with anxiety 
reaction.  The Board acknowledges that both the VA C&P 
examination report and the psychological report from Doctors 
W.W. and S.T. Skinner indicate that the veteran suffers from 
short-term memory loss, difficulty in concentration, and 
problems sleeping, and that both reports noted that the 
veteran displayed a depressed or constrained affect.  There 
is no evidence, however, of difficulty understanding complex 
commands, impaired judgment, impaired abstract thinking, or 
disturbances of motivation and mood.  Furthermore, the 
veteran's long-term memory is intact, he has an excellent 
relationship with his daughter and two close friends, as well 
as with family he does not see often, he has consistently 
denied homicidal or suicidal ideation, he denied suffering 
from panic attacks, and he has been able to maintain his job 
and function adequately at that job.  In addition, the 
veteran has consistently been assigned GAF scores of 55 and 
60, which represent moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  See VA 
treatment records; Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; and of the responsibilities on both his part and 
VA's in developing the claim.  See September 2003 letter.  He 
was later informed of the need to provide any evidence in his 
possession pertinent to the claim.  See March 2005 statement 
of the case (SOC).  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  The Board 
acknowledges that the veteran was not provided notice as to 
the appropriate disability rating and effective date of any 
grant of service connection.  There is no prejudice in 
proceeding with the issuance of a final decision, however, as 
his claim for service connection was substantiated long ago, 
he has not disagreed with the effective date of the award, 
and he was subsequently given notice and an opportunity to 
provide information, evidence, and argument concerning a 
higher rating.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's private and VA medical records have 
been associated with the claims file and he was afforded a VA 
C&P examination in connection with his claim.  The record 
does not suggest the existence of additional, pertinent 
evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A rating in excess of 30 percent for PTSD with anxiety 
reaction is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


